DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/4/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over  Goldfarb et al (US Pub. 2016/0167241) in view of Robinson et al (US 10,647,011) and Serval et al (11,278,384).  
With respect to claim 1, Goldfarb discloses method for operating a personal grooming appliance, comprising:
providing a personal grooming appliance [that is a dental appliance], which includes (see Abstract shaving system) at least one motion sensor taken from a group consisting of: an orientation sensor, an acceleration sensor, and an inertial sensor (see figure 12, numerical 120, and paragraph 0054, last five lines ….an accelerometer configured to …..); providing a camera associated with the personal grooming appliance (see figure 12, numerical 163); classifying data received from the motion sensor and from the camera using at least one trained machine learning classifier to generate an augmented classification, (see paragraph 0079, first two lines ….microcontroller ….incorporates machine learning to determine blade attrition on the number of strokes….., the  number of strokes are the motion sensor data and for the image data paragraph 0109, quantitative comparison between fully shave and unshave skin of a body part of the user); providing user feedback information based upon the augmented classification, (see paragraph 0075 the display is read as the feedback to the user), as claimed.  
However, he fails to explicitly disclose that is a dental appliance, and wherein the augmented classification pertains to a combination of a first state pertaining to a position of the grooming appliance with respect to a user’s body part and also pertains to a second state that is different than the first state, as claimed.
Robinson in the same field of art teaches wherein the augmented classification pertains to a combination of a first state pertaining to a position of the grooming appliance with respect to a user’s body part and also pertains to a second state that is different than the first state, (see figure 15, and col. 22, lines 27-36, wherein user profile [the facial profile “a user body part”] can be created “a first state” and ingrown hairs, missed hairs [facial hair conditions] are “a second state”, which is different from first state), as claimed.  
It would have been obvious to one ordinary skilled in the art at the effective date of invention to combine the two references as they are analogous because they are solving similar problem of intelligent shaving system.  Teaching of Robinson to create a profile of a user to incorporate the shaving activities can be incorporated in to the Goldfarb display of the shaving system (see paragraph 0075 first five lines) for suggestion and modifying Goldfarb with Robinson yields a improve shaving usage experience (see Robinson col. 1, lines 14-18) for motivation.  
Also, in the same filed of grooming, Serval teaches a dental grooming appliance with sensors like motion sensor see figures 2, 7 and 9 and Abstract) “that is a dental appliance”, as claimed.  
It would have been obvious to one ordinary skilled in the art at the effective date of invention to combine the references as they are analogous because they are solving similar problem of intelligent grooming system.  Teaching of Serval to have a grooming appliance that is a dental appliance can be place or use in place of the grooming appliance of Goldfarb as the function of a grooming appliance is to clean in order to look good, and this modification yields a predictable results.   

 With respect to claim 2, combination of Goldfarb, Robinson and Serval further discloses the second state pertains to at least one of an identity of a user and an identity of the grooming appliance, (see Robinson figure 15, the face “an identity of a user) as claimed.

With respect to claim 3, combination of Goldfarb, Robinson and Serval further discloses the second state pertains to a surface condition of a user’s body part, (see Robinson figure 19, the numerical 1244 number of strokes), as claimed.

With respect to claim 4, combination of Goldfarb, Robinson and Serval further discloses the first state also pertains to a direction of movement of the personal grooming appliance, (see Robinson col. 15, lines 59-62), as claimed.

With respect to claim 5, combination of Goldfarb, Robinson and Serval further discloses the second state is an image classification derived from image data from the camera, (see Robinson figure 19 the user faced is provided with all the shaving information, see col. 23 lines 9-15) as claimed.

With respect to claim 6, combination of Goldfarb, Robinson and Serval further discloses the image classification pertains to an emotion of a user of the grooming appliance, (see Robinson figure 19, the information shown is pertaining to the users shaving “grooming”, and col. 23, lines 15-20, ….sensors detected high shave pressure on the cheek regions and optimal shave pressure in the left neck….), as claimed.

With respect to claim 7, combination of Goldfarb, Robinson and Serval further discloses the image classification pertains to at least one of a pretreatment or post-treatment condition, (see Goldfarb paragraph 0109, classifying the skin info as fully shave or unshave) as claimed.

With respect to claim 8, combination of Goldfarb, Robinson and Serval further discloses the image classification pertains to an identity of an object used with grooming along with the grooming appliance, (see Goldfarb 0112, first three lines, amount of hair remaining over a certain area using a miniature camera “an object”), as claimed.

With respect to claim 10, combination of Goldfarb, Robinson and Serval further discloses the step of generating the augmented classification is performed by a single classifier, (see Goldfarb paragraph 0079, …. Incorporate machine learning to determine blade attrition …) as claimed.

With respect to claim 11, combination of Goldfarb, Robinson and Serval further discloses 
classifying sensor data received from the physical sensor using a trained machine learning classifier to generate a physical classification (see Robinson col. 15, lines 59-62); and
classifying image data received from the camera using a trained machine learning classifier to generate an image classification, (see Goldfarb paragraph 0109, fully shave and unshave skin area);
wherein the step of generating the augmented classification is based upon the combination of the physical classification and the image classification, (see Robinson figure 22) as claimed.

With respect to claim 12, Goldfarb discloses method for operating a personal grooming appliance, (see Abstract shaving system) comprising:
providing at least one of a camera associated with the personal grooming appliance or a bio-sensor associated with the personal grooming appliance, [wherein the personal grooming appliance is a dental appliance] (see figure 12, numerical 163);
providing a personal grooming appliance having at least one motion sensor taken from a group consisting of: an orientation sensor, an acceleration sensor, and an inertial sensor, (see figure 12, numerical 120, and paragraph 0054, last five lines ….an accelerometer configured to …..);
classifying at least one of image data received from the camera or bio-sensor data received from the bio-sensor to classify a surface condition of a surface of a user’s anatomy using a first learning network classifier to generate an initial surface condition classification, (see paragraph 0079, first two lines ….microcontroller ….incorporates machine learning to determine blade attrition on the number of strokes….., the  number of strokes are the motion sensor data and for the image data paragraph 0109, quantitative comparison between fully shave and unshave skin of a body part of the user), as claimed.  
However, Goldfarb fails to explicitly disclose wherein the personal grooming appliance is a dental appliance;
generating user treatment information based upon the initial surface condition classification and communicating the user treatment information to the user;
classifying motion data received from the motions sensor to classify motion of the personal grooming appliance with respect to the surface of the user’s anatomy using a second learning network classifier to generate at least one of a relational motion classification or a relational position classification;
generating user treatment progress information based upon a subsequent surface condition classification and based upon the at least one relational motion classification or relational
position classification; and communicating the user treatment progress information to the user, as claimed.
Robinson in the same field teaches generating user treatment information based upon the initial surface condition classification and communicating the user treatment information to the user, (see figure 23, for the person face and the recommendations);
classifying motion data received from the motions sensor to classify motion of the personal grooming appliance with respect to the surface of the user’s anatomy using a second learning network classifier to generate at least one of a relational motion classification or a relational position classification, (see col. 15, lines 59-col. 16 line 5, wherein ………the facial stroke location …recognition of facial landmarks…… movement and orientation of the razor in the area of the landmark);
generating user treatment progress information based upon a subsequent surface condition classification and based upon the at least one relational motion classification or relational
position classification; and communicating the user treatment progress information to the user, (see figure 22 and 23 for the information and recomendation), as claimed.
It would have been obvious to one ordinary skilled in the art at the effective date of invention to combine the two references as they are analogous because they are solving similar problem of intelligent shaving system.  Teaching of Robinson to create a profile of a user to incorporate the shaving activities can be incorporated in to the Goldfarb display of the shaving system (see paragraph 0075 first five lines) for suggestion and modifying Goldfarb with Robinson yields a improve shaving usage experience (see Robinson col. 1, lines 14-18) for motivation.  
Also, in the same filed of grooming, Serval teaches a dental grooming appliance with sensors like motion sensor see figures 2, 7 and 9 and Abstract) “wherein the personal grooming appliance is a dental appliance”, as claimed.  
It would have been obvious to one ordinary skilled in the art at the effective date of invention to combine the references as they are analogous because they are solving similar problem of intelligent grooming system.  Teaching of Serval to have a grooming appliance that is a dental appliance can be place or use in place of the grooming appliance of Goldfarb as the function of a grooming appliance is to clean in order to look good, and this modification yields a predictable results.   

With respect to claim 13, combination of Goldfarb, Robinson and Serval further discloses the camera is located on the personal grooming appliance, (see Goldfarb figure 12, numerical 163), as claimed.  

With respect to claim 14, combination of Goldfarb, Robinson and Serval further discloses the personal grooming appliance further includes a computer network interface transmitting and receiving data over a computer network; and the camera is located on a computerized device that includes a computer network interface at least transmitting image data over the computer network, (see Robinson figure 10, numerical 1080 and 1070, a computerized device and a camera on computerized device respectively, also figure 2 numerical  116, communication device on a razor “grooming appliance”), as claimed.  

With respect to claim 15, combination of Goldfarb, Robinson and Serval further discloses comprising a step of modifying operation of the grooming appliance based upon the user treatment progress information, (see Robinson figure 23, shave direction) as claimed.

With respect to claim 16, combination of Goldfarb, Robinson and Serval further discloses the step of generating user treatment information is based upon the surface condition classification includes generating a treatment plan based, at least in part, on the surface condition information, (see Robinson figure 23, shave direction) as claimed.

With respect to claim 17, combination of Goldfarb, Robinson and Serval further discloses the treatment plan is implemented by a software application operating, at least in part, on the computerized device, and wherein the treatment plan is customized for a user of the grooming appliance, (see Robinson figure 23 the treatment plan is done using a cell phone see col. 19, lines 35-37) as claimed.

With respect to claim 18, combination of Goldfarb, Robinson and Serval further discloses comprising a step of modifying the treatment plan based upon, at least in part, user treatment progress information and communicating the modified treatment plan to the user, (see Robinson figure 23 and col. 20, lines 15-28) as claimed.

With respect to claim 19, combination of Goldfarb, Robinson and Serval further discloses wherein the modifying step follows a step of determining that the initial surface condition classification is not correct, (see Robinson figure 23 shave direction to help reduce redness “surface condition” “is not correct”) as claimed.

With respect to claim 20, combination of Goldfarb, Robinson and Serval further discloses the step of generating user treatment information based upon the initial surface condition classification includes generating a treatment plan based, at least in part, on the initial surface condition information; and the step of generating user treatment progress information is further based upon reconciling the at least one relational motion classification or relational position classification with respect to the treatment plan, (see Robinson figure 23 shave direction, and col. 20, lines 15-28) as claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKKRAM BALI whose telephone number is (571)272-7415. The examiner can normally be reached Monday-Friday 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIKKRAM BALI/Primary Examiner, Art Unit 2663